TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 18, 2014



                                     NO. 03-13-00337-CR


                                 Michael Alexander, Appellant

                                                v.

                                  The State of Texas, Appellee




       APPEAL FROM 299TH DISTRICT COURT OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE PEMBERTON




This is an appeal from the ruling of the district court denying appellant’s application for writ of

habeas corpus. Having reviewed the record, it appears that the Court lacks jurisdiction over this

appeal. Therefore, the Court dismisses the appeal for want of jurisdiction. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.